DETAILED ACTION
Applicants’ arguments, filed 26 January 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 17, 30-31, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sime et al. (US Patent 6,054,490) in view of Liversidge et al. (US Patent 5,145,684) and Tassaneeyakul et al. (Archives of Biochemistry and Biophysics, Vol. 378, No. 2, 2000, pages 356-363).
Sime et al. (hereafter referred to as Sime) is drawn to inhibition of a cytochrome P450 enzyme, as of Sime, title and abstract. The method of Sime entails administering a drug and a sesquiterpene, wherein the sesquiterpene reduces the extent of the metabolism of the drug, e.g. as of Sime, column 4 lines 58-61. Administration may occur intravenously, as of Sime, column 1 line 55.
Sime does not teach administration of the CYP inhibitor in a nanoparticle.
Liversidge et al. (hereafter referred to as Liversidge) is drawn to surface-modified drug nanoparticles, as of Liverside, title and abstract. Liversidge indicates that poorly water soluble drugs tend to be unsafe for intravenous administration, as of Liversidge, 
It would have been prima facie obvious for one of ordinary skill in the art to have administered the sesquiterpene of Sime in the form of a nanoparticle, as of Liversidge. The skilled artisan would have understood that terpenes have a low water solubility due to having a hydrocarbon chain. As such, the skilled artisan would have been motivated to have formulated the sesquiterpene of Sime in the form of a nanoparticle in order to have rendered said sesquiterpene to have been predictably usable and safe for intravenous administration with a reasonable expectation of success. The skilled artisan would have also been motivated to have administered a water-insoluble drug such as paclitaxel in a nanoparticle to predictably improve the safety of administering said drug intravenously with a reasonable expectation of success.
Neither Sime nor Liversidge teach that the CYP inhibitor is a furanocoumarin.
Tassaneeyakul et al. (hereafter referred to as Tassaneeyakul) is drawn to cytochrome inhibitors from grapefruit juice, as of Tassaneeyakul, page 356, title and abstract. Tassaneeyakul teaches the sesquiterpene nootkatone, as well as the furanocomarin monomers bergamottin and 6’,7’-dihydroxybergamottin, as of Tassaneeyakul, page 356, abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the furanocoumarin monomers of Tassaneeyakul in place of the sesquiterpene inhibitor of Sime in the method of Sime in view of Liversidge and Hedrick. 
In the alternative, it would have been prima facie obvious for one of ordinary skill in the art to have combined the furanocoumarin monomers of Tassaneeyakul with the sesquiterpene inhibitor of Sime in the method of Sime in view of Liversidge and Hedrick. Both the sesquiterpene of Sime and the furanocoumarin monomers of Tassaneeyakul are useful at inhibiting cytochrome enzymes. As such, the skilled artisan would have been motivated to have combined one type of CYP inhibitor (furanocoumarin) with a different type of CYP inhibitor (sesquiterpene) in order to have predictably inhibited the CYP enzyme and to have predictably decreased drug metabolism with a reasonable expectation of success. Combining prior art elements according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Additionally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows 
The instant claims require that the biocompatible nanoparticle comprising a CYP inhibitor (furanocoumarin) and the drug be administered to the subject separately, with the biocompatible nanoparticle being administered between 5 minutes and 72 hours prior to the drug. This is not explicitly taught by Sime. Nevertheless, Sime does teach separate or sequential use in therapy, as of Sime, column 8 lines 34-37. The skilled artisan would have been motivated to have administered the CYP inhibitor and the drug separately, with the CYP inhibitor being administered about 5 minutes prior to the drug to achieve sequential administration, in order to have predictably achieved the separate and/or sequential administration taught by Sime with a reasonable expectation of success. The skilled artisan would have been motivated to have optimized the time difference between administration of the CYP inhibitor and the drug in order to have achieved the sequential use taught by Sime.
As to claim 17, the claims recite specific cytochrome enzymes that are inhibited. Tassaneeyakul teaches that bergamottin showed rather strong inhibitory effect on CYP1A2, CYP2C9, CYP2C19, and CYP2D6, as of Tassaneeyakul, page 356, abstract, near bottom of left column.
As to claim 30, Sime teaches that the administration of the CYP inhibitor reduces the frequency of daily dosage, as of Sime, column 6 lines 25-30. This would have resulted in reduced amount of drug given. While Sime does not appear to teach a numerical value for the reduction of dosage, the skilled artisan would have been motivated to have optimized the amount of drug reduced to have been in the claimed 
As to claim 31, Sime teaches that drug release takes place over a period of 6-8 hours and is complete at 12 hours, as of Sime, column 13 lines 44-45. While this data appears to be for oral administration, the examiner takes the position that as the CYP inhibitors and the drug appear to be the same for oral administration, the clearance time for intravenous administration would have likely been in a similar range as for oral administration. Something which is old (e.g. the process of Sime) does not become patentable upon the discovery of a new property (the clearance time of the drug and of the inhibitor), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
As to claim 38, Sime teaches felodipine, as of Sime, column 3 lines 50-55. Sime also teaches taxol (i.e. paclitaxel), as of column 1 lines 38-40.


Claims 19, 21-22, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sime et al. (US Patent 6,054,490) in view of Liversidge et al. (US Patent 5,145,684) and Tassaneeyakul et al. (Archives of Biochemistry and Biophysics, Vol. 378, No. 2, 2000, pages 356-363), the combination further in view of Hedrick et al. (US 2011/0152167 A1).
Sime is drawn to administration of a sesquiterpene and an active drug, wherein the sesquiterpene inhibits a cytochrome enzyme that metabolizes the active drug. Tassaneuuyakul is drawn to bergamottin, which is a type of furanocoumarin, as a 
Sime does not teach using an agent that enhances nanoparticles recognition by enterocytes and/or by hepatocytes, as required by claim 19.
Hedrick et al. (hereafter referred to as Hedrick) is drawn to block copolymers for drug delivery, as of Hedrick, title and abstract. Hedrick teaches galactose for targeting liver cells, as of Hedrick, paragraph 0181.
Hedrick does not teach a CYP inhibitor.
It would have been prima facie obvious for one of ordinary skill in the art to have placed a galactose targeting ligand on the nanoparticle of Liversidge comprising the CYP inhibitor of Sime in view of Tassaneeyakul. Sime teaches that inactivation of drugs occurs in the liver, as of Sime, paragraph bridging columns 7 and 8. The CYP inhibitor of Syme is used to prevent inactivation of the drug. As inactivation of the drug by CYP occurs in the liver, the skilled artisan would have been motivated to have predictably targeted the CYP inhibitor of Syme in view of Tassaneeyakul to the liver in order to have predictably reduced inactivation of the drug with a reasonable expectation of success. As galactose can be used to target the liver, as of Hedrick, the skilled artisan would have been motivated to have used a galactose targeting ligand on the nanoparticle comprising a CYP inhibitor of the prior art in order to have predictably targeted said nanoparticle to the liver with a reasonable expectation of success, thereby predictably 
As to claim 21, the skilled artisan would have been motivated to have adsorbed both the CYP inhibitors and the drugs in a nanoparticle. Liversidge teaches adsorption as of the abstract.
As to claim 22, Sime teaches separate or sequential use (of the drug and CYP inhibitor) in therapy, as of Sime, column 8 lines 34-37.
As to claim 27, the surface modifier, e.g. of claim 1 of Liversidge, is understood to read on the required biocompatible coating.
As to claim 29, Hedrick teaches galactose, which reads on the required saccharide.


Response to Arguments
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 26 January 2021. These arguments are addressed herein. However, prior to addressing applicant’s arguments, the examiner has reiterated positions taken previously in the prosecution history that are relevant regarding the examination of the instant application.
Analysis of Declaration and Unexpected Results: In applicant’s response on 10 April 2020, a declaration was presented. This declaration was discussed in applicant’s response on page 5, bottom paragraph, and page 6 of applicant’s response. The declaration will be reviewed by the examiner below.


    PNG
    media_image1.png
    207
    805
    media_image1.png
    Greyscale

Declarant then conducted an experiment in which declarant administered the <100 nm bergamottin particles, and 24 hours later, administered docetaxel (a known anti-cancer drug) to mice with cancer. Separately and to separate mice, declarant administered >100 nm bergamottin nanoparticles to mice, and 24 hours later administered docetaxel to mice with cancer. Declarant obtained the following results.

    PNG
    media_image2.png
    314
    428
    media_image2.png
    Greyscale


The examiner takes the position that a greater amount of docetaxel in a tumor is more desirable than a lesser amount of docetaxel in a tumor. This is because, as docetaxel is an anti-cancer drug, the skilled artisan would have desired that docetaxel be present in the tumor, where it can kill cancer cells, and not elsewhere in the body where it can kill healthy cells and cause side effects. As such, the above-reproduced data show a practical advantage of Group 1 (smaller particles) over Group 2 (larger particles). This difference appears to be statistically significant. In addition, this effect does not appear to have been expected by the prior art, and declarant appears to have compared the claimed invention to the closest prior art.
Also relevant is figure 8 from the instant application, which was cited on page 6 of applicant’s response and is reproduced below.

    PNG
    media_image3.png
    504
    976
    media_image3.png
    Greyscale

This figure shows that, with respect to mice with cancer, mice treated with both CYP inhibitor (dihydroxybergamottin) and anti-cancer drug (docetaxel) at 10 mg/kg had 
Previously Presented Analysis of Commensurateness in Scope Issues: Nevertheless, unexpected results must be commensurate in scope with the claimed invention. See MPEP 716.02(d). In this case, the results presented by applicant are not commensurate in scope with the claimed invention for at least the following reasons.
The results presented by declarant in the declaration and applicant in Example 6 of the instant specification are drawn only to docetaxel. There does not appear to be evidence that the results from these examples would apply to the full scope of therapeutic or prophylactic pharmaceutical compounds that are a substrate of the recited group of CYP enzymes, as recited by the claims. As such, the results obtained by applicant with regard to docetaxel would be unlikely to be applicable to the full scope of therapeutic agents recited by the instant claims.
In applicant’s prior response on 29 September 2020, toward the bottom of page 7 and onto page 8, applicant argues that the amendment of the claim to recite that the therapeutic agent is a substrate of the human CYP3A4, CYP1A1, CYP1A2, CYP2C9, CYP2C19 and/or CYP2D6 enzymes is sufficient to render the claims to be commensurate in scope with the data provided by applicant. The examiner disagrees, and reasons for this disagreement are set forth below.
In view of applicant’s arguments, the examiner previously conducted a search, while preparing the prior office action that was mailed on 27 October 2020, in an attempt to determine if the effect of CYP inhibitors such as bergamottin or grapefruit juice (which comprises bergamottin) can be predictable from one drug metabolized by 
As a result of such a search, the examiner cites Gossen et al. (Clinical Pharmacology and Therapeutics, Vol. 76, 2004, pages 607-617), which was cited in the prior office action on 27 October 2020. Gossen et al. (hereafter referred to as Gossen) is drawn to pharmacokinetics of the interactions between felodipine and derivatives thereof with bergamottin and grapefruit juice, wherein grapefruit juice comprises bergamottin. Gossen teaches the following data, as of page 613, Table 1, reproduced below.

    PNG
    media_image4.png
    633
    1109
    media_image4.png
    Greyscale

As such, Gossen teaches, for example, that the AUC0-12h of felodipine is about 20 nmol/(L h) when administered with water and is at a maximum of 29.8 when administered with grapefruit juice, which comprises bergamottin. As such, the administration of grapefruit juice results in the AUC0-12h being increased about 1.48 times its value when administered with water. In the case of dehydrofelodipine, the AUC0-12h is increased from about 47.9 when administered with water to 63.1 when administered with 12 mg of bergamottin. As such, the AUC0-12h for dehydrofelodipine when administered with 12 mg bergamottin is increased about 1.31 times what it was when dehydrofelodipine was administered with water. This is fairly similar to the increase of 1.48 obtained with felodipine.
The examiner also cites Kantola et al. (Clinical Pharmacology and Therapeutics, Vol. 63, No. 4, April 1998, pages 397-402), which was cited in the prior office action on 27 October 2020. Kantola et al. (hereafter referred to as Kantola) compared the pharmacokinetics of lovastatin and lovastatin acid in controls vs. in patients who had 

    PNG
    media_image5.png
    550
    1050
    media_image5.png
    Greyscale

Kantola teaches that the AUC0-12h of lovastatin is increased 15.3 times in the presence of grapefruit juice relative to a control, as of the above-reproduced table. Kantola also teaches that the AUC0-12h of lovastatin acid is increased 5.0 times relative to a control. As such, the increases in AUC0-12h caused by grapefruit juice in the case of lovastatin and lovastatin acid are very significantly larger than those caused by grapefruit juice in the case of felodipine and dehydrofelodipine.
It is the examiner’s position that the above-described comparison of the effect of grapefruit juice and/or bergamottin on different drugs shows that the effect of grapefruit juice and/or bergamottin is substantially different from one drug to the next. This would appear to go against applicant’s position that the effects of administration of docetaxel with bergamottin described in the declaration on 10 April 2020 would have been 
Response to Newly Presented Arguments: Applicant presented arguments regarding these positions, as of applicant’s most recent response on 26 January 2021 (hereafter referred to as applicant’s most recent response). In this response, applicant presented arguments regarding the Goosen and Kantola references on page 3 of applicant’s response. In the third paragraph of page 3 of applicant’s response, applicant argues that even if the effect of grapefruit juice described for a particular drug is higher than the effect observed for a different drug (such as described for lovastatin and lovastatin acid in Kantola), this does not mean that an effect does not exist and that the observed effect is not significant. 
This is not persuasive. That bergamottin or 6’,7’-dihydroxybergamottin, which are constituents of grapefruit juice, have an effect at extending drug half-life in vivo would have been expected by one of ordinary skill in the art based upon the Sime and Tassaneeyakul references cited in the statement of rejection, as well as the Goosen and Kantola. This result would have been expected by one of ordinary skill in the art prior to the effective filing date. In contrast, the unexpected result upon which allowability of claims 39-41 is based is in regards to the fact that small bergamottin particles sized 4 nm to 100 nm extend the half-life of docetaxel moreso than large bergamottin particles sized greater than 100 nm. Nothing in Goosen or Kantola indicates that this effect would have been expected for drugs other than docetaxel.
In applicant’s response, page 3, beginning of last full paragraph, applicant makes the following argument.

Applicant submits that even if the effect of grapefruit juice described for a particular drug is higher than the effect observed for a different drug (such as described for lovastatin and lovastatin acid in Kantola et al.), this does not mean that an effect does not exist and that the observed effect is not significant.

The examiner takes the position that this in order for the data provided by applicant to support allowability of the claimed subject matter, the effect not only has to be significant but also unexpected. See MPEP 716.02(b)(I). As best understood by the examiner, based upon both the data provided by Goosen and Kantola, as well as the data provided by Sime and Tassaneeyakul cited above, a statistically significant increase in pharmacokinetic parameters such as AUC0-12h after bergamottin administration would likely have been expected for certain drugs. In contrast, what is unexpected, in the case of the instant application, is that the decrease in drug clearance and/or increased effectiveness of the drug upon prior administration of bergamottin would have been greater had the bergamottin been present in small (<100 nm) nanoparticles rather than larger nanoparticles. While applicant has shown such data in regard to docetaxel, as of the declaration submitted on 10 April 2020, such data has not been shown in regard to drugs other than docetaxel. Nothing in Goosen and Kantola would have indicated that the particle size effect that was discovered in the declaration with respect to docetaxel would have been applicable to drugs other than docetaxel.
Applicant then argues that Goosen teaches that furanocoumarins other than bergamottin, which are found in grapefruit juice, are responsible for the differing effects noted for grapefruit juice, as of applicant’s response, paragraph bridging pages 3-4. Applicant argues that as the claimed invention is drawn to administration of bergamottin 
In applicant’s response, page 4, second full paragraph to the end of the page, applicant summarizes data presented in the declaration submitted on 10 April 2020. In response, the examiner notes that it was on the basis of the data in said declaration that the examiner has found claims 39-41 to be allowable. This is because claims 39-41 are commensurate in scope with the results provided in the declaration. However, independent claim 17 does not appear to be commensurate in scope with the results provided in the declaration for the reasons set forth above.



Allowable Subject Matter
Claims 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In applicant’s response on 10 April 2020, a declaration was presented. This declaration was discussed in applicant’s response on page 5, bottom paragraph, and page 6 of applicant’s response. The declaration will be reviewed by the examiner below.
Declarant synthesized particles comprising poly(lactic-co-glycolic) acid (PLGA) coated with galactosamine, and comprising bergamottin, which is a human CYP enzyme inhibitor. Declarant synthesized this in a size of less than 100 nm and a size greater than 100 nm. Said particle populations have properties as set forth on page 5, table 2 of the declaration. 
Declarant then conducted an experiment in which declarant administered the <100 nm bergamottin particles, and 24 hours later, administered docetaxel (a known anti-cancer drug) to mice with cancer. Separately and to separate mice, declarant administered >100 nm bergamottin nanoparticles to mice, and 24 hours later administered docetaxel to mice with cancer. Declarant obtained the following results.

    PNG
    media_image2.png
    314
    428
    media_image2.png
    Greyscale

In this case, as best understood by the examiner, “Group 1” refers to the small particles sized <100 nm, and Group 2 to the large particles sized >100 nm.
The examiner takes the position that a greater amount of docetaxel in a tumor is more desirable than a lesser amount of docetaxel in a tumor. This is because, as docetaxel is an anti-cancer drug, the skilled artisan would have desired that docetaxel be present in the tumor, where it can kill cancer cells, and not elsewhere in the body where it can cause side effects. As such, the above-reproduced data show a practical advantage of Group 1 (smaller particles) over Group 2 (larger particles). This difference appears to be statistically significant. In addition, this effect does not appear to have been expected by the prior art, and declarant appears to have compared the claimed invention to the closest prior art.
Also relevant is figure 8 from the instant application, which was cited on page 6 of applicant’s response and is reproduced below.

    PNG
    media_image3.png
    504
    976
    media_image3.png
    Greyscale

This figure shows that, with respect to mice with cancer, mice treated with both CYP inhibitor (dihydroxybergamottin) and anti-cancer drug (docetaxel) at 10 mg/kg had better survival at 60-70 days as compared with mice treated only with docetaxel at 10 mg/kg.
It is the examiner’s position that the results presented by applicant in the declaration and in the instant specification are commensurate in scope with claims 39-41. This is because the results presented by applicant show improved docetaxel concentration in a tumor and improved anti-tumor effect of docetaxel when administered with a particle comprising bergamottin or 6’,7’-dihydroxybergamottin as compared with docetaxel administered alone. This is commensurate in scope with claim 40, which specifies docetaxel. This is also understood to be commensurate in scope with claims 39 and 41, which recite paclitaxel. The reason that data regarding docetaxel is commensurate in scope with a claim drawn to paclitaxel is because both compounds are both antimicrotuble chemotherapeutic agents with substantial chemical structure similarity. As such, there would have been a reasonable expectation that the results 


Conclusion
Less than all claims are in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612